03/07/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 21-0605

                            DA 21-0605



BOARD OF REGENTS OF HIGHER EDUCATION OF THE STATE OF
MONTANA,

      Petitioner and Appellee,

vs.

STATE OF MONTANA, by and through Austin Knudsen, Attorney General of the
State of Montana in his official capacity,

      Respondent and Appellant.


 ORDER GRANTING ASSOCIATED STUDENTS OF THE UNIVERSITY
   OF MONTANA LEAVE TO PARTICIPATE AS AMICUS CURIAE


      The Associated Students of the University of Montana has filed a Motion for

leave to participate in this matter as amicus curiae and file a brief in support of

Appellee Board of Regents. Appellant AG Knudsen and Appellee Board of Regents

have consented to the Motion, Whereas the Motion is unopposed and for good cause

shown, it is hereby;

      ORDERED that the Motion for leave to participate in this action as amicus

curiae and to file its brief is GRANTED. ASUM will file its brief no later than

March 21, 2022.

      DATED this ______ day of March, 2022.

                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   March 7 2022